Citation Nr: 1410303	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  08-29 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to May 1970. This included service in Vietnam.  The appellant claims as the surviving spouse of the Veteran,

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a March 2007 rating decision issued by the Regional Office (RO) in Denver, Colorado.  It was remanded by the Board for additional development in January 2012 and has now been returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the prior development in this case failed to address all theories of entitlement that were evident from the record.  Specifically, while a medical opinion was obtained as to whether the Veteran's death from asphyxia due to fresh water drowning was substantially and materially contributed by ischemic heart disease and/or diabetes mellitus, both of which are diseases presumptively associated with herbicide exposure, a medical opinion was not obtained concerning whether the Veteran's service connected posttraumatic stress disorder (PTSD) substantially and materially contributed to his death.  The Veteran was rated 100 percent disabled by PTSD at the time of his death.   The autopsy report indicates that acute ethanol poisoning could have contributed to the Veteran's death.  In February 2012 a VA physician also opined that the Veteran's blood alcohol level at the time of his death was sufficient to lead to a lethal level of respiratory depression and loss of consciousness from brain depression but permitting agonal respiratory cycles and freshwater inhalation and asphyxiation.  Alcohol abuse is frequently associated with PTSD.  Thus, the record raises the issue of whether the Veteran's PTSD led to the episode of acute intoxication that substantially contributed to the Veteran's death from accidental drowning in his bathtub.  Significantly, treatment records reflect that the Veteran reported that he started abusing alcohol while he was in Vietnam and that he had a history of self-medicating by taking prescription medications in doses other than those which were prescribed.

A medical opinion should be obtained that specifically addresses whether the Veteran's PTSD substantially and materially contributed to his death.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion from an appropriate medical professional concerning whether there is a relationship between the Veteran's death from asphyxia due to freshwater drowning and his service connected PTSD.  The examiner should indicate whether it is at least as likely as not (at least 50 percent likely) that PTSD substantially and materially contributed to the Veteran's death.  In doing so, the examiner should address the role, if any, of PTSD in the Veteran's alcohol abuse and specifically on the episode of acute intoxication that immediately preceded the Veteran's death when he apparently lost consciousness while in the bathtub and drowned.  A complete rationale should be provided for the opinion expressed by the examiner.  If the examiner is unable to provide the requested opinion without resort to undue speculation, then he or she should explain why this is the case.

2.  After completion of the above development, the appellant's claim should be re-adjudicated.  If the determination remains unfavorable, she and her representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Thereafter, if appropriate, the case should be returned to the Board for appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


